PER CURIAM.
The plaintiff in error, hereinafter called the defendant, was convicted in the county court of Hughes county, Okla., of the crime of assault and battery on the person of Roxie Williams, and was sentenced to pay a fine of flOO and costs, and confinement in the county jail for a period of 30 days, from which judgment the defendant has appealed to this court.
The defendant’s appeal was filed in this court on March 7, 1930. No brief has been filed on behalf of the defendant, and no- reason is shown why a brief has not been filed. No request has been made for oral argument. Where the record shows no brief has been filed for the defendant and no appearance made for oral argument, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors.
The judgment is affirmed.